Douglas, J.,
dissenting in part. With the utmost respect, I am constrained to express the difficulty I have had in arriving at the real opinion of the Court. Having held that the action would not lie, it seems to me that there the opinion of the Court ended, and that all that is said in the numerous opinions as to what might have been the law, if there were any question of law before us, is obiter dicta. Still, as it is the opinion of the Court, and as the judgment of the Court is that there is “no error,” I must take things as I find them, regardless of their legal relation. I am inclined to think that the weight of authority is against the right of the plaintiff to injunctive relief. This, in my *389opinion, ends tbe case, and my only excuse for proceeding further is that I am following tbe Court. We are now in tbe last hours of tbe term, and it is impossible to write this opinion, which has been delayed for various reasons, with the fullness and care that I would desire. Many of the ordinances are reasonable, while others are utterly indefensible. No ordinances should go beyond a reasonable regulation of the traffic, remembering always its dangerous character. But we must also remember that it is not an unlawful business as long as the State sees fit to license it, and that when the people vote for license they are entitled to have their will carried out in good faith by their public servants. When a man accepts a public office he should give to all classes of men the equal protection of the law, no matter what may be his personal convictions, or resign the office. Under the pretense of regulating a business he should not seek to destroy it. Time will permit me to cite one of the several ordinances I deem unreasonable. It is 'made unlawful for the owner of a saloon to enter his own building between eight o’clock on Saturday fiight and six o’clock on Monday morning, a period of two nights and a day, and yet he is required to have a bright light burning in his saloon during the entire night. Should the light go out during that thirty-four hours, he is liable to heavy penalties if he fails to relight it, also liable to a heavy penalty if he goes into his building for the purpose of lighting it. Is this reasonable ? It certainly is not law. State v. Thomas, 118 N. C., 1221.
Much is said in the opinion of the Court as to the moral features of the case that may justify a personal allusion on my part. All my life I have voted consistently and persistently for temperance in whatever form it was presented, and in the sunset of life I see no reason to change my course; but others are entitled to the same freedom of suffrage and *390opinion. I am constrained to say that I have sometimes had occasion to doubt the wisdom of my vote, and I am sure that the cause has frequently been injured by the intemperate language of some of the most zealous and brilliant of temperance advocates. My experience convinces me that extremists on either side are the evangelists of opposition.